                        Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 1 of 47


Pro Sc 2(Rev. 12/16) Complaint and Request I'or Injunction




                                        United States District Court
                                                                     for the

                                                                    District of

                                                                           Division




                                                                               Case No.     91 20-00033
                                                                                            (to befiled in by the Clerk's Office)
        Umarou                     1)ewi's
                              Plaintiff(s)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotft in the space above,
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                  -V-




                                        o-t US OrpftfntKeh-i-
0^ 1-lovwe. \ol\acI SgeanMy
                             Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofalt the defendants cannotft in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                                    COMPLAINT AND REQUEST FOR INJUNCTION


1.        The Parties to This Complaint
           A.        The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.

                                Name                                                      OCAJI'^
                                Street Address                                     Home legs
                                City and County                                5 A i PA U
                                State and Zip Code
                                Telephone Number                                  lik ^0 /.r
                                E-mail Address                          U g re. feg ft j wa i \
           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (ifknown). Attach additional pages if needed.
                                                                                                                                    Page 1 of 6
                       Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 2 of 47


Pro Se 2(Rev. 12/16) Complaint and Request tor Injunclion


                     Defendant No. 1
                                                            (mi^ijra4roA
                               Name
                                                                       Pepg     ft I              Sgct^g//i/
                               Job or Title (ifknown)             F&aiftciscO Pigloi         0]>(Tce
                               Street Address
                                                            630     ^KASt^wg-     Sig-ge-l     Rw> i60
                               City and County
                               State and Zip Code           5AU               CK^
                               Telephone Number                                  12
                               E-mail Address (ifknown)


                     Defendant No. 2

                               Name

                               Job or Title (ifknown)
                               Street Address

                               City and County
                               State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 3

                                Name

                                Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No. 4

                                Name

                                Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)



                                                                                                  Page 2 of 6
                       Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 3 of 47


Pro Se 2(Rev. 12/16) Complainl and Rcqucsi For Injunction


n.        Basis for Jurisdiction


          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types ofcases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (cpeck a/I thai apply)
                 CUpederal question                             [3Diversity of citizenship

          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.        If the plaintiff is an individual
                                          The plaintiff, (name)                                                ,is a citizen ofthe

                                          State of(name) ^^a'>SlAlO              F£&£g.A-fl'Qy\

                                b.        Ifthe plaintiff is a corporation
                                          The plaintiff, (name)                                                ,is incorporated

                                          under the laws of the State of(name)

                                          and has its principal place of business in the State of(name)



                               (Ifmore than one plaintiffis named in the complaint, attach an additional page providing the
                               same informationfor each additional plaintiff.)

                     2.         The Defendant(s)

                                a.        If the defendant is an individual
                                          The defendant, (name)                                                ,is a citizen of

                                          the State of(name)                                               . Or is a citizen of

                                           (foreign nation)



                                                                                                                           Page 3 of 6
                          Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 4 of 47


Pro Se 2(Rev. 12/16) Complaint and Requcsi for Iniunction




                               b.         If the defendant is a corporation
                                          The defendant, (name)                   gj                       is incorporated under
                                          the laws ofthe State of(name)                                             ,and has its

                                          principal place of business in the State of(name)
                                          Or is incorporated under the laws of(foreign nation)
                                          and has its principal place of business in (name)


                               (Ifmore than one defendant is named in the complaint, attach an additional page providing the
                               same informationfor each additional defendant.)

                     3.        The Amount in Controversy

                               The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                               stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim


          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
          was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
          including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
          claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
          needed.


           A.        Where did the events giving rise to your claim(s) occur?




           B.        What date and approximate time did the events giving rise to your claim(s) occur?




                                                            See     aijo. c ec(

                                                                                                                          Page 4 of 6
                        Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 5 of 47


Pro Se 2 (Rl'v. 12/16) Complaint and Rcqucsi ibr Injunclion


          C.          What are the facts underlying your claim(s)? (Tor example: What happened loyon? Who did what?
                      Was anyone else involved? Who else saw what happened?)




                                                        'se-c       afU c^e. d.
IV.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
           could not be measured.




                                                              5e6        aiUckc
V.         Relief


           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.




                                                              Sge        0441^ ch e c\




                                                                                                                      Page 5 of 6
                       Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 6 of 47


Pro Se 2(Rev. 12/16)Complaini and Request for Injunction




VL        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, 1 certify to the best of my knowledge, information,
          and belief that this complaint:(1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation;(2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4)the complaint otherwise complies with the
          requirements of Rule 11.

          A.        For Parties Without an Attorney          P R.0 S
                    1 agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. 1 understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:             4^2. 02


                     Signature of Plaintiff
                     Printed Name of Plaintiff              ^          A
          B.         For Attorneys


                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                     Street Address

                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 6 of 6
             Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 7 of 47




PLAINTIFFS MOTION FOR PRELIMINARY INJUNCTION

I respectfully move this Court for a preliminary injunction as set out below and for the
reasons set out in the accompanying Memorandum in Support of Motion
for Preliminary Injunction. Fed. R. Civ. P. 65(a).
I respectfully request that this Court consolidate the preliminary
injunction hearing with the trial on the merits and rule on the merits in accordance with
Fed. R. Civ. P. 65(a)(2).
WHEREFORE, I respectfully request the Court grant my Motion
and issue a preliminary injunction pending a decision on the merits of my main
claim <(.Mo.CV.-.Ooo^i^ this matter.
PLAINTIFFS MEMORANDUM IN SUPPORT MOTION FOR PRELIMINARY
INJUNCTION



On June 7, 2018, during an interview at the ICE office located on Saipan Island in Mariana
Mights II, an ICE employee illegally confiscated my only identification and travel document -
Russian passport. Instead of a passport, he gave me a copy with a signature and seal (see
attached).
This action is a violation of my constitutional right of freedom of movement. Without passport I
cannot leave CNMI. No charges were brought against me, no judge, no jury decided to restrict
my movement.
In July 2020, I decided to leave CNMI and no longer claim for the withholding of removal status
due to my personal reasons. I was planning to leave CNMI on August 10, 2020 when there was
a Saipan-Seoul flight.
In order to obtain my travel document, I applied to both ICE offices in person in July 2020. ICE
staff in office located in Mariana Mights II questioned me, but refused to return my passport,
linked to a "procedure". Employees of ICE in office located in Gualo Rai told me to contact the
USCIS Los Angeles asylum office. I filed my request to the USCIS los Angeles asylum office in
July 2020 by regular post and multiple by e-mail, I sent them all the necessary documents(see
attached). They replied to me on September 15 by e-mail that they do not know when they will
be able to organize my dismissal interview, which is necessary for "procedure" of returning my
passport(see attached). And they replied me that"We are unable to schedule non detained
interviews in Saipan at this time"(see attached). I also emailed the DMS head (see
attached) and the US general attorney to return my passport. I also addressed this question to
the CNMI immigration court (see attached). I received no response to my requests.
Thus, my constitutional right of freedom of movement is violated.

I WILL SUFFER IRREPARABLE INJURY ABSENT
AN INJUNCTION
If this Court does not grant this injunction, I will suffer irreparable injury to my bodily and
mental health.
This situation endangers my life and health because I do not have a work permit despite
I filed application for EAD almost two years ago, I do not receive any help and I have no
means of subsistence despite I sent multiple application to USA Social Security
             Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 8 of 47




Administration.
For the period from August 10, 2020, when I was planning to leave until today, due to
the impossibility of leaving as a result of the illegal restriction of my constitutional rights,
I have experienced and are experiencing the following irreparable harm:
This is depression (see attached).
This is Epididymitis due to the fact that I live on the street, where it is humid, where
there are drafts, where I have no opportunity to wash clothes and maintain hygiene (see
attached),
I am being Attacked by flies, lizards running over my body, ants;
Urination problem showed up;
Humiliations, deprivations, hunger, sleeplessness, hunting fears;
Feeling small and lost, erased trust in government agencies'fairness,
feeling left behind and forgotten., denial of support from federal and
local government agencies.
Damage to my digestive system due to the fact that I am often hungry and do not have
the opportunity to regularly eat normal food. Damage to my teeth due to the fact that I
cannot brush them regularly.
Damage to my shape: excess fat, loss of muscle mass.
Reduced life expectancy due to this health hazard.
These are my injuries and stress as a result of the attack on me because I do not have
safe place to stay (see attached).
Due to the inability to leave, my health condition may further deteriorate until my death,
and this injury cannot be quantified, no amount of money damages is calculable, and
therefore the harm cannot be adequately compensated and is irreparable.
In addition, if they do not immediately return my passport, then it will expire, which will
mean that I will never be able to leave CNMI at all, which essentially means life
imprisonment for me. Which is also irreparable harm.
The another factor showing irreparable harm to me, i.e., the denial of my
constitutional rights, also shows why the public interest is furthered by an injunction.
See id. (noting that the irreparable harm and public interest "merge" when the
government is a party). "[T]he public interest lies in a correct application of the federal
constitutional and statutory provisions.

I AM LIKELY TO SUCCEED ON THE MERITS OF
THEIR COMPLAINT
To satisfy the first prong of the preliminary injunction analysis, I am not
required to demonstrate that I will succeed on the merits at trial. Nor am I
required to demonstrate that I will probably succeed on the merits of my claims.
I must only demonstrate that the legal issues I raise are substantial enough
to constitute "fair ground[s]for litigation and thus [require] more deliberate
investigation." Roth v. Bank of Commonwealth, 583 F.2d 527, 537 (6th Cir. 1978). This
Court must only "satisfy itself, not that the I certainly have a right, but that I have
a fair question to raise as to the existence of such a right." Brandeis Machinery &
Supply
Corp. and State Equipment Co., v. Barber-Geene Co., 503 F.2d 503 (6th Cir. 1974)
(citing American Federation of Musicians v. Stein, 213 F.2d 679,683(6th Cir. 1954),
             Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 9 of 47




cert, denied, 348
U.S. 873, 75 8. Ct. 108, 99 L. Ed. 687(1954)). "It will ordinarily be enough that the
plaintiff has raised questions going to the merits so serious, substantial, difficult and
doubtful, as to make them a fair ground for litigation and thus for mere deliberate
investigation." Id. (citing Hamilton Watch Co. v. Benrus Watch Co., 206 F.2d 738, 740
(2nd
Cir. 1953)). My constitutional claim meet this standard.

My constitutional rights are above any law, internal ICE regulations and their
procedures. In addition, I highly likely to be able to later win a lawsuit against ICE, get
my passport back and receive compensation thanks to the precedent case of Yolanda
U. Denieva v. Charles Reyes 966 F.2d 480.
But that will be later, and now I need to get a passport to leave CNMI in order to stop
the damage to my health and continue the lawsuit on my main case                  from a
safe place.

GRANTING AN INJUNCTION WILL NOT CAUSE
SUBSTANTIAL HARM TO OTHERS AND IS IN THE PUBLIC
INTEREST
Consequently, the public interest here favors issuance of a preliminary injunction
for reasons similar to those discussed with respect.to the other preliminary injunction
factors: "[Ejnforcement of an unconstitutional law is always contrary to the public
interest." Pursuing Am.'s Greatness v. F.E.C., 831 F.3d 500, 511 (D.C. Cir. 2016)
(quoting
Gordon v. Holder, 721 F.3d 638,653(D.C. Cir. 2013)); see also League of Women
Voters V.
Newby, 838 F.3d 1,12(D.C. Cir. 2016)("There is generally no public interest in the
perpetuation of unlawful agency action."). There is in fact a "substantial public interest
in having governmental agencies abide by the federal laws that govern their existence
and operations."
Also now during pandemic of covid-19 being homeless I cannot maintain necessary anti
epidemic measures including CNMI curfew what is increasing risk of transmission of
covid-19 what is not in public interest.

In decision, I ask you to take into account the precedent case of Yolanda U. Denieva v.
Charles Reyes 966 F.2d 480.
The amount of the claim is indicated in my main claim against ICE and is equal to at
least $ 3,995,000 and is calculated based on the precedent case of Yolanda U. Denieva
V. Charles Reyes 966 F.2d 480

This Court should therefore issue a preliminary injunction while the case ^ : 10 -            - 000^2
is being
litigated.
            Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 10 of 47




1
CONCLUSION
For the foregoing reasons, this Court should grant my Motion for
Preliminary Injunction and oblige CNMI ICE field office to return me my Russian
passport.




                                                                                  Li
     Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 11 of 47




ffliEtiitiifi                    POCCHagKAH OE/IEPAIIK^/RUSSIAN FEDERATION



                                    '    -   ;;,,l4M5i/Givcfi nam'e^'. - -                               !;VV"". EvV"-:-'^
                                             i^rAEHMC'BW^jDP
                                             -'- rpaxsaHCTBO/Naacnaiity                                                - '^3
                                ''WSSm           POCCHHCKAA
                                                 flsra           OEOEPALtHjl/ROSSIAN
                                                       co»aeHn9/DalB of birth                 FEDERATION
                                                                                                'y>ieiwafl aamicii       ^
                                                                                                                         S
                                                Jlor/Sex       - • WecTo poxaeHMfl/Placs of birth '■                           ^BwB
                                                ;M/M ..             CMOREHCKAfl OBR./.USSR .:
                                                 hara 0biC3MM/Dale of Issue     ^                 OCran. suoaaajMB aoicYwewT/AiAhorfty




                          P<RUSUVAROV<<DENIS<<<<<<<<<<<<<<<<<<<<<<<<<<

                          7533294296RUS8707246M2606200<<<<<<<<<<<<<<02
                          Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 12 of 47



                      Request for Dissolution of Credible Fear Process

                                                   - - DECLARATtON OP AUEN- -

  I, Denis Uvarov                              A-number 216121005                               ,have decided to slop pursuing
 protection fsom removal through the credible fear process, and to leave the United States as soon as
 travel arrangemenls can be made. I have made this decision freefy and voluntarily based upon my
 understanding ofthe following, which was explained to me by an asylum ofHcen

 • 1 was placed into the credible fear process upon seeking admission to the United Slates, because 1
   expressed a fear of harm upon retuin my country.

 « I have the right to ask for protection from removal based on fear of return through the credible fear
        process.


 «      If I do not ask for protection from removal at this lime, the Immigration and Naturalization Service
        <1NS) will either permit me to withdraw my application for admission,or issue an order ofremoval
        against me and             me from reenicring or seeking admission to the U.S.for five(5) years ^ntQne. K
        I have engaged in fraud or misr^resentation ofa material fact, or a false cl^m to UJS.citizenship,1
        will be permanently inadmissible to the United Slates.

 «      If I change my mind at any time prior to my final departure from the United States, 1 can again ask
        for protection from removal through (he c^blc fear process by immediately notifying an INS
        oflicer that 1 wish to seek asylum,even if i .stop pursuing my rd)ucsL feu* protection at this time.

 «     The reason that J have decided to not to ask for protection at this^ime^jt'                                                 >
       (A stated reason must be recorded below. Attach extra pages if necessary)
            I do not want tn wait and 1 want tn gn hack tn my cniintry                                ^




      Uvarov                                 Denis
ASea'sLaitNasw/I^iniJy NanecTriBtl         Alieo*»FinitNiiine IPrbitl              AtMn'j Sijoatiue


                                                                                                f
AnhnaOfBcer't                              Aijbiia OCflcer'k Siriatatc              Due


                                                                                           /   /
Stipenisa^AsjrEsiaOaita'k NamXlHinitSapcrrvixofyAqrlumOnicersSignataic              Data

The coaieuis of UtU(mm wctc rood lod explained lo ihe aKen in the

IsfCfpreferUicd (if any):


L.~ By lelephone: (lisi iBicfprcferMfvtccnD itumber orintenKCter)

     - InpciMA: I.                                         .certify thai tarn fineui it) boiliihe         ..   .   _ and English
       laayiiagex. I interpreted ibe above iafonnation completely and accurately to die alien.


laietpeefcr's Sigaiture                                                   Date
       SO
                            Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 13 of 47

        t65Z6
                                                                                                                          USCIS
                                        Request for the Return of Original Documents                                  Form G-884
                                                  Department of Homeland Secnrity                                  0MB No. 1615-0100
                                                                                                                    Expires 10/31/2021
                                               U.S. Citizenship and Immigration Services


                                                                                          Remarks
                File Nn

        For     Date
      USCIS
        Use
       Only



  ► START HERE - Type or print in black ink.
                                                                     4.     USCIS Online Account Number (if any)
     Pai^ 1. Infqi^atidn^^      You (Person requesting
     the return ofqnginaldocuirie^
                                                                     5.     City/Town/Village of Birth
 IMPORTANT NOTE: You do not need to file this request if
 you submitted original documents because U.S. Citizenship and              YARCEVO

 Immigration Services (USCIS) requested originals. We will
                                                                     6.     Country of Birth
 automatically return original documents that we requested once
 we no longer need them. Please refer to the instructions for the           RUSSIAN FEDERATION
 form you filed to determine whether non-requested original
 documents are available for return or destroyed after electronic    7.     Date of Birth (mm/dd/yyyy)
 processing.
                                                                     8.     Provide specific information about the desired documents
                                                                           or records (for example, marriage license, birth certificate,
     Tour Full Name                                                        or death certificate).
 I.a.    Family Name                                                        RUSSIAN PASSPORT #
                           UVAROV
         (Last Name)
 l.b.    Given Name
                           DENIS
         (First Name)
 I.e.    Middle Name NONE


 Mailing Ad^ess
2.a.     In Care Of Name
                                                                    9.     Receipt Numbeijif any)
         PAC OMBt^DS FOR HUMAN LAW
                                                                                  ►
2.b.     Street Number
                           PC BOX 502452
         and Name

2.C. DApt DSte.                nFlr.                                 Part 2. Data for Identification of Personal
                                                                     Record
2.d.    Number
                                                                    Subject's Full Name
2.e.    City or Town       SAIPAN
                                                                    l.a.   Family Name
                                                                                           UVAROV
                                                                           (Last Name)
2.f.    State    MP        2.g. ZIP Code 96950
                                                                    l.b.   Given Name
                                                                                           DENIS
                                                                           (First Name)
Other Information                                                   I.C.   Middle Name NONE
3.      Alien Registration Number (A-Number) (if any)
                           ►   A-   2    161     2   1   005




Form G-884      10/21/19                                                                                                    Page 1 of6
                         Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 14 of 47




 Part 2. Data for Identification of Personal                            U.S, Citizenship Information
 Record (continued)                                                    Name on Certificate of Naturalization

 Other Names Used (ifany)                                              10^. Family Name [777
                                                                             (Last Name)
Provide all other names the subject has ever used, including           lO.b. Given Name [777
aliases, maiden name, and nicknames. If you need extra space                 (First Name) I
to complete this section, use the space provided in Part 6.            10.c. Middle Name na
Additional Information.
                                                                       11.   Certificate of Naturalization Number
2.a. Family Name CTjZ
        (Last Name)
2.b. Given Name
        (First Name) 1"°^                                              12.   Certificate of Naturalization Date(mm/dd/yyyy)

2.C.    Middle Name NONE

                                                                       Name on Certificate ofCitizenship
3.a. Family Name fTTTZI
     (Last Name) 1^"^                                                  13.a. Family Name rTT
3-b. Given Name fTZZI                                                       (Last Name) I
        (First Name)                                                   13.b. Given Name [777
                                                                             (First Name)
3.C. Middle Name NONE
                                                                       13,c. Middle Name na
                                                                                                                I' -

Birth Information                                                      14. Cert!ficate of Citizensh ip Number

4.     Date of Birth (mm/dd/yyyy)
                                                                       15. Certificate of Citizenship Date(mm/dd/yyyy)
Place of Birth

5.a. City or Town
        YARCEVO                                                        Naturalization Court/USCIS Office and Location
S.b. State or Province                                                 I6.a. Naturalization Court/USCIS Office and Location
                                                                             Los Angeles Asylum Office

5.C. Country                                                           16.b. City or Town LOS ANGELES
        RUSSIAN FEDERATION
                                                                       16.C. State       CA

Entry Into the United States                                           17.   Verification of Requestor's Identity

6.      Date of Entry (mm/dd/'yyyy)            11/29/2017                    □ In Person With Identification

7,     Port-of-Entry                                                         (3 Legal Photocopies


8.      Type of Entry (for example, visitor, student, etc.)
        TOURIST


9.     A-Number (If any)
                           ►   A-   2   16121                 0   05
                          Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 15 of 47



  Pa^irt 3. Interpreter's Contact Information,                            Interpreter's Signature
  Certificiation,and Signature                                            7.a. Interpreter's Signature
  Provide the following information about the interpreter.

                                                                      7.b. Date of Signature(mm/dd/yyyy)
  Interpreter's Full Name
  1^. Interpreter's Family Name(Last Name)
          NA                                                              Part 4. Contact Information,D^laration,and
  l.b. Interpreter's Given Name (First Name)
                                                                          Signatere of the P^            Preparing this kequest,
                                                                          if Oib^ri^an t^^
         NA.

 2.      Interpreter's Business or Organization Name(ifany)           Provide the following information about the preparer.

         NA.
                                                                          Preparer's Full Name

 Interpreter's Mailing Address                                        La. Preparer's Family Name(Last Name)
                                                                               BLACKBURN
 3.a. Street Number
                           HA
        and Name                                                      Lb. Preparer's Given Name(First Name)
 3.b. nApt. nste. nFlr.                                                        PAMELA


 3.C. City or Town        NA
                                                                      2,       Preparer's Business or Organization Name(ifany)
                                                                               PAC.OMB.FOR HUMAN.LAW
 3,d, State               3.8. ZIP Code


 3.f.   Province      NA
                                                                      Preparer*s Mailing Address
                                                                     3.a. Street Number
                                                                                               PO BOX 502452
 3.g. Postal Code     NA                                                  and Name

 3.h. Country                                                        3,b. QApt. 0Ste. □Fir.
        NA
                                                                     3.C.     City or Town     SAIPAN


 Interpreter's ContactInformation                                    3.d.     State      MP    3.C.   ZIP Code 96950

4.      Interpreter's Daytime Telephone Number
                                                                     3.f.     Province
        00000
                                                                     3.g.     Postal Code
5.      Interpreter's Mobile Telephone Number(ifany)
        000000                                                       3.h. Country
                                                                              USA
6.      Interpreter's Email Address(ifany)
        NA
                                                                     Preparer's Contact Information
Interpreter's Certification                                          4.       Preparer's Daytime Telephone Number
                                                                              6702349480
I certify, under penalty or petjury, that:
I am fluent in English and                                 , which            Preparer's Mobile Telephone Number (if any)
is the same language specified in Part 5., Item Number t.b.,
and I have read eveiy question and instruction on this request       6.       Preparer's Email Address (if any)
and his or her answer to every question to this requestor in the
identified language. The requestor informed me that he or she
understands every instruction, question, and answer on the
request, including the Requestor's Declaration and
Certification, and has verified the accuracy ofevery answer.

Fonn G-884     10/21/19
                                                                                                                            Page 3 of 6
                        Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 16 of 47




        4.^                                               and        Do not sign Part 5. until you are before the
 Signaturedfthe^P^                                   Request,        Certiiying Official,
 if^her Than the
                                                                    Pari 5^:Reqii^tor's D^lara^
 ¥repmeT*sSt^enient                                                 Signature and A
 7.a. Q] I am not an attorney or accredited representative but
                                                                    NOTE: Select the box for either Item Number l.a. or l.b. If
            have prepared this request on behalfofthe requestor
            and with the requestor's consent.                       applicable,select the box for Item Number 2,
                                                                    l.a. Q I can read and understand English, and have read and
 7.b.       I am an attorney or accredited representative and my
                                                                               understand every question and instruction on this
            representation ofthe requestor in this case
                                                                               request and my answer to every question.
            0 extends Q does not extend beyond the
            preparation ofthis request.                             l.b. []]] The interpreter named in Part 3. read to me every
                                                                               question and instruction on this request and my
 NOTE: If you are an attorney or accredited representative, you
                                                                               answer to every question in
 may need to submit a completed Form G-28, Notice ofEntry of
 Appearance as Attorney or Accredited Representative, with this
 request.                                                                     a language in which I am fluent, and 1 understood
                                                                              everything.
 Preparer*s Certifica^tt                                           2.     r~l At my request, the preparer named in Part 4.,
By my signature, I certify, under penalty of perjury, that I
prepared this form at the request ofthe requestor. The requestor              prepared this request for me based only upon
then reviewed this completed form and informed me that he or                  information I provided or authorized.
she understands all ofthe information contained in, and
submitted with, his or her request, including the Requestor's       Requestor*s ContactInformation
Declaration and Certification, and that all ofthis information
is complete,true, and correct. I completed this form based only    3.     Requestor's Daytime Telephone Number
on information that the requestor provided to me or authorized            6702864015
me to obtain or use.
                                                                   4.    Requestor's Mobile Telephone Number(ifany)
 Preparer's Signature
8.a. Preparer's Signature                                          5.    Requestor's Email Address(ifany)



8,b. Date ofSignature(mm/dd/yyyy)               07/09/2020
                                                                   Requestor's Declaration and Certification
                                                                   Copies ofany documents I have submitted are exact
                                                                   photocopies of unaltered, original documents,and 1 understand
                                                                   that USCIS may require that F submit original documents to
                                                                   verify my identify and my authority to obtain the desired
                                                                   documents or records. I authorize the release ofany
                                                                   information from my records that USCIS needs in order to
                                                                   respond to my request.
                                                                   I certify, under penalty of peijuiy, that I reviewed and
                                                                   understand all ofthe information contained in, and submitted
                                                                   with, my request and that all ofthis Information is complete,
                                                                   true, and correct
                                                                   I swear that I am the person named in Part 1.ofthis request. I
                                                                   understand that if I falsify or conceal a material fact or submit a
                                                                   false document with this request that USCIS will deny it, deny
                                                                   any other immigration benefit, and that I may face severe
                                                                   penalties provided by law and may be subject to criminal
                                                                   prosecution, fine, or imprisonment(18 U.S.C. 1101).

Form 0-884 10/21/19                                                                                                        Page 4 or6
                          Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 17 of 47



                                                                  12^. Signature ofCertifying Official (sign in Ink)
  Part 5.XR^u^toijs^P                          Cei^fication,
  Signature,an Affidavit ofIdentity(cohtihued)
  Requestor's Printed Full Name                                   12.b. Date of Signature(mm/dd/yyyy)
 6.a. Family Name         UVAROV
                                                                  13.   In and for the:
      (Last Name)
 6.b. Given Name
                          OEKIS
         (First Name)
 6.C.    Middle Name NONE

 7.a. Signature(Your signature roust be notarized. Do not                      Given under my hand and official seal
         sign until you are before the Certifying Official.)


 7.b. Date ofSignature(mm/dd/yyyy) I ^lionmo
 I do hereby certify that the requestor named in Part I. ofthis
 request personally appeared before me and executed the
 Affidavit of Identity.
 Printed Name of USCIS Official
 8.a. Family Name
        (Last Name)
 S.b. Given Name
        (First Name)
 8.C.    Middle Name

 9.      Title of USCIS OfTicial



 lO.a. Signature of USCIS Official (Sign in ink.)



 lO.b. Date ofSignature(mm/dd/yyyy)

 Ceitiiying Official
I do hereby certify that the requestor named in Part 1. of this
request personally appeared before me and executed the
Affidavit ofIdentity.
Printed Name ofCertifying OfRcial
II.a. Family Name
        (Last Name)
II.b. Given Name
        (First Name)
ll.c. Middle Name




Form 0-884 I0/2I/I9                                                                                                    Page S of6
                        Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 18 of 47



  Part 6. Additional Information                                      5.a. Page Number      5.b. Part Number     5.c. Item Number

 Ifyou need extra space to provide any additional information
 within this request, use the space below. If you need more           5.d.
 space than what is provided, you may make copies ofthis page
 to complete and file with this form or attach a separate sheet of
 paper. Type or print your name at the top ofeach sheet;
 indicate the Page Number, Part Number,and Item Number
 to which your answer refers; and sign and date each sheet.
 1^     Family Name
                        UVAROV
        (Last Name)
 l.b. Given Name
                        DENIS
        (First Name)
 I.e. Middle Name NOME

 2.     A-Number(ifany)
                          ► A-    21     6   121005


 3.a.   Page Number     3.b. Part Number      3.C. Item Number        6.a.   Page Number   6.b.   Part Number   6.c. Item Number


 3.d.                                                                6.d.




4.a. Page Number        4.b. Part Number     4.c. Item Number        7.a. Page Number      7.b. Part Number     7.c. Item Number


4.d.                                                                 7.d.




Form G-884   10/21/19
                                                                                                                       Page 6 of6
                       Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 19 of 47

                                         Notice of Entry of Appearance                                              DHS
                                   as Attorney or Accredited Representative                                     Form G-28
                                                                                                             0MB No. 1615-0105
                                             Department of Homeland Security                                  Expires 05/31/2021



 Part 1. Information About Attorney or                         Part 2. Eligibility Information for Attorney or
 Accredited Representative                                     Accredited Representative
 1.     USCIS Online Account Number(ifany)                    Select all applicable items.
                                                              l.a.        1 am an attorney eligible to practice law in, and a
                                                                          member in good standing of, the bar ofthe highest
 Name ofAttorney or Accredited Representative                             courts ofthe following states, possessions, territories,
                                                                         commonwealths,or the District ofColumbia. If you
 2.a. Family Name      Blackburn
                                                                         need extra space to complete this section, use the
        (Last Name)                                                      space provided in Part 6. Additional Information.
 2.b. Given Name       Pamela
        (First Name)                                                      Licensing Authority
                                                                          CNMI Supreme Court
 2.C.   Middle Name    Brown

                                                              l.b. Bar Number(ifapplicable)
 Address ofAttorn^ or Accredited Representative                      F 0174

3.a. Street Number
                       PC Box 502452                          I.e.-' I (select only one box)     am not Q am
     and Name                                                        subject to any order suspending,enjoining, restraining,
3.b. Q Apt. Q Ste, Q Fir.                                            disbarring, or otherwise restricting me in the practice of
                                                                     law. If you are subject to any orders, use the space
3.C. City or Town Saipan                                             provided in Part 6. Additional Information to provide
                                                                     an explanation.
3.d. State     MP      3.6. ZIP Code 96950                    I.d. Name of Law Firm or Organization (if applicable)
                                                                     Pacific Ombudsman for Humanita
3.f.    Province
                                                              2.a. Q] I am an accredited representative ofthe following
3.g. Postal Code                                                      qualified nonprofit religious, charitable, social
                                                                         service, or similar oiganization established in the
3.h. Country
                                                                         United States and recognized by the Department of
        USA                                                              Justice in accordance with 8 CFR part 1292.
                                                             2.b. Name ofRecognized Organization
ContactInformation ofAttorney or Accredited
Representative
                                                             2,0. Date of Accreditation (mm/dd/yyyy)
4.      Daytime Telephone Number
        €702349480

5.      Mobile Telephone Number(ifany)
                                                             3,      n 1 am associated with
        6704839486
                                                                        the attorney or accredited representative ofrecord
6.      Email Address(ifany)                                            who previously filed Form G-28 in this case, and my
        pbrown5269nail•                                                 appearance as an attorney or accredited representative
                                                                        for a limited purpose is at his or her request.
7.      Fax Number(ifany)
                                                             4.a. [3 I^a law student or law graduate working under the
        6702349487                                                      direct supervision ofthe attorney or accredited
                                                                        representative ofrecord on this form in accordance
                                                                        with the requirements in 8 CFR 292.1(a)(2).
                                                             4.b. Name of Law Student or Law Graduate




Form G-28 09/17/18                                                                                                   Page 1 of4
                        Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 20 of 47



     Part 3. Notice of Appearance as Attorney or                       Client's Contact Information
     Accredited Representative
                                                                       10.   Daytime Telephone Number
 If you need extra space to complete this section, use the space             6702864015
 provided in Part 6. Additional Information.
                                                                       11.   Mobile Telephone Number (if any)
 This appearance relates to immigration matters before
 (select only one box):                                                      6702864015

 l.a.        U.S. Citizenship and Immigration Services(USCIS)          12.   Email Address (if any)
 l.b. List the form numbers or specific matter in which
         appearance is entered.
         G-884                                                         Mailing Address of Client
 2.a. Q U.S. Immigration and Customs Enforcement(ICE)                  NOTE: Provide the client's mailing address. Do not provide
                                                                      the business mailing address of the attorney or accredited
 2.b. List the specific matter in which appearance is entered.
                                                                      representative unless it serves as the safe mailing address on the
                                                                      application or petition being filed with this Form G-28.
 3.a. 0 U.S. Customs and Border(Protection(CEP)                        13.a. Street Number PO Box 506315
                                                                             and Name
 3.b. List the specific matter in which appearance is entered.
                                                                       13.b. 0 Apt. 0 Ste.       0 Fir.

4.      Receipt Number(ifany)                                         13.C. City or Town    Saxpain

                 ►
                                                                      13.d. State      MP    13.e. ZIP Code 96950
5.      I enter my appearance as an attorney or accredited
        representative at the request of the (select only one box):   13.f. Province

        (x| Applicant 0 Petitioner 0 Requestor
                                                                      13.g. Postal Code
        0 Beneficiary/Derivative 0 Respondent (ICE, CBP)
                                                                      13.h. Country
 Inforntaiion About Client (Applicant, Petitioner,                           USA

 Requestor, Beneficiary or Derivative, Respondent,
 or Authorized Signatoryfor an Entity)                                Part 4. Client's Consent to Representation and
6.a.    Family Name    Uvarov
                                                                      S^nature
        (Last Name)
6.b.    Given Name                                                    Consent to Representation and Release of
                       Denis
        (First Name)                                                  Information
6.C.    Middle Name N/A                                               1 have requested the representation of and consented to being
7.a. Name of Entity (if applicable)                                   represented by the attorney or accredited representative named
                                                                      in Part 1. of this form. According to the Privacy Act of 1974
                                                                      and U.S. Department of Homeland Security (DHS) politty, I
7.b. Title of Authorized Signatory for Entity (if applicable)         also consent to the disclosure to the named attorney or
                                                                      accredited representative of any records pertaining to me that
                                                                      appear in any system of records of USCIS, ICE, or CBP.
8.      Client's USCIS Online Account Number (if any)


9.      Client's Alien Registration Number (A-Number) (if any)
                          ► A-    21612               1   005




Form G-28 09/17/18                                                                                                          Page 2 of 4
                       Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 21 of 47



 Part 4« Client's Consent to Representation and                        Part 5. S^nature of Attorney or Accredited
 Signature(continued)                                                  Representative
  Options Regarding Receipt ofUSCIS Notices and                       I have read and understand the regulations and conditions
 Documents                                                            contained in 8 CFR 103.2 and 292 governing appearances and
                                                                      representation before DHS. 1 declare under penalty of perjury
 USCIS will send notices to both a represented party(the client)      under the laws of the United States that the information I have
 and his, her, or its attorney or accredited representative either    provided on this form is true and correct.
 through mail or electronic delivery. USCIS will send all secure
                                                                      1. a. ^i^iature pAttqjyy or Accreditejljlepresentative
 identity documents and Travel Documents to the client's U.S.
 mailing address.
 Ifyou want to have notices and/or secure identity documents          l.b. Date of Signature (mm/ddtyyyy)          07/09/2020
 sent to your attorney or accredited representative ofrecord rather
 than to you, please select all applicable items below. You may       2.a. Signature of Law Student or Law Graduate
 change these elections through written notice to USCIS.
 I.a.      I request that USCIS send original notices on an
           application or petition to the business address of my      2.b. Date of Signature (mm/dd/yyyy)
           attorney or accredited representative as listed in this
           form.

 l.b. (3 1 request that USCIS send any secure identity
           document(Permanent Resident Card,Employment
           Authorization Document,or Travel Document)that 1
           receive to the U.S. business address of my attorney or
           accredited representative(or to a designated military
           or diplomatic address in a foreign country (if
           permitted)).
           NOTE: If your notice contains Form 1-94,
           Arrival-Departure Record, USCIS will send the
           notice to the U.S. business address ofyour attorney
           or accredited representative. If you would rather
           have your Form 1-94 sent directly to you,select
           Item Number I.e.

1.e. □ I request that USCIS send my notice containing Form
           1-94 to me at my U.S. mailing address.

 Signature of Client or Authorized Signatory for an
Entity
2.a. Signature of Client or Authorized Signatory for an Entity


l.b. Date of Signature (mm/dd/yyyy)         07/09/2020




FormG-28 09/17/18                                                                                                          Page 3 of 4
                      Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 22 of 47



 Part 6. Additiooal Information                                   4.a. Page Number   4.b. Part Number   4.c. Item Number

 If you need extra space to provide any additional information
 within this form, use the space below. If you need more space    4.d. Not aj^licable
 than what is provided, you may make copies ofthis page to
 complete and file with this form or attach a separate sheet of
 paper. Type or print your name at the top ofeach sheet;
 indicate the Page Number,Part Number,and Item Number
 to which your answer refers; and sign and date each sheet.
 l.a   Family Name
                      Uvarov
       (Last Name)
 l.b. Given Name
                      Danis
       (First Name)
 l.c. Middle Name n/a

 2.a. Page Number     2.b. Part Number       2.c. Item Number



 2,d. Not applicabla
                                                                  S.a. Page Number   5,b. Part Number   S.c. Item Number


                                                                  5.d.
                                                                         Not applicable




3.a. Page Number      3.b. Part Number      3.C. Item Number



3.d. Not applicable                                               6.a* Page Number 6.b. Part Number     6.c. Item Number



                                                                  6.d. Not applicable




FormG-28 09/17/18                                                                                             Page 4 of4
                               Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 23 of 47

       265&SIS                                                                                                                   users
                                        Request for the Return of Original Documents                                         Form G-884
                                                                                                                          0MB No. 1615-0100
                                                       Department of Homeland Security
                                                                                                                            Expires 10/31/2021
                                                    U.S. Citizenship and Immigration Services


                                                                                                  Remarks
                  File No

       For        Date

     USCIS
       Use
     Only



► START HERE - Type or print in black ink.
                                                                            4.     USCIS Online Account Number (if any)
Part 1. information About You (Person reqiiestihg
the return oforigmal documents)
                                                                            5.     City/TownA/^illage of Birth
IMPORTANT NOTE: You do not need to file this request if
                                                                                   YARCEVO
you submitted original documents because U.S. Citizenship and
Immigration Services (USCIS) requested originals. We will                   6.     Country of Birth
automatically return original documents that we requested once
                                                                                   RUSSIAN FEDERATION
we no longer need them. Please refer to the instructions for the
form you filed to determine whether non-requested original
documents are available for retum or destroyed after electronic             7.     Date of Birth (mm/dd/yyyy)
processing.                                                                 8.     Provide specific information about the desired documents
                                                                                   or records (for example, marriage license, birth certificate,
Your FuilMame _                                                                    or death certificate).

l.a.      Family Name                                                              RUSSIAN PASSPORT # 753329429
                              DVAROV
          (Last Name)
l.b.      Given Name
                              DENIS
          (First Name)
I.e.      Middle Name NONE


Mailing Address
2.a.      In Care Of Name
                                                                                   Receipt Number (if any)
           PAC OMBUDS FOR HUMAN LAW                                                        ►

2.b.      Street Number       PO BOX 502452
          and Name
                                                                            Part 2. Data for Identification of Personal
2.C. Q Apt. Q Ste.                 □ Fir.
                                                                            Record
2.d.      Number
                                                                            Subject's Full Name
2.8.      City or Town        SAIPAN
                                                                            l.a. Family Name
                                                                                                    UVAROV
                                                                                 (Last Name)
2.f.      State     MP        2.g. ZIP Code     96950
                                                                            l.b.   Given Name
                                                                                                    DENIS
                                                                                   (First Name)
Other Information                                                           I.e.   Middle Name NONE
3.        Alien Registration Number (A-Number) (if any)
                               ►   A- 2     1   6   1   2   1 i 0 i 0 ! 5




Form G-884         10/21/19                                                                                                          Page 1 of 6
                         Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 24 of 47



 Part       Data for Identification ofPersonal                         KA Citizenship Information
 Rc^rd (continued)                                                    Name on Certificate of Naturalization

                                                                      lO.a. Family Name
 OtherNames IJsed(^0^                                                       (Last Name)
                                                                                             NA


Provide all other names the subject has ever used, including          lO.b. Given Name
                                                                                             NA
aliases, maiden name, and nicknames. If you need extra space                (First Name)
to complete this section, use the space provided in Part 6.           lO.c, Middle Name      NA
Additional Information.
                                                                      11.   Certificate of Naturalization Number
2.a. Family Name
                         NONE
     (Last Name)                                                            NA

2.b. Given Name
       (First Name)      NONE                                         12.   Certificate of Naturalization Date (mm/dd/yyyy)

2.C. Middle Name NONE

                                                                      Name on Certificate of Citizenship
3.a. Family Name
                         NONE
     (Last Name)                                                      13.a. Family Name
                                                                                             NA
3.b. Given Name                                                             (Last Name)
                         NONE
       (First Name)                                                   13.b. Given Name
                                                                                             NA
                                                                            (First Name)
3.C.   Middle Name NONE
                                                                      13.C. Middle Name      NA

Birth Information                                                     14.   Certificate of Citizenship Number

4. Date of Birth (mm/dd/yyyy)
                                                                      15. Certificate of Citizenship Date (mm/dd/yyyy)
Place of Birth

5.a. City or Town
       YARCEVO                                                        Naturalization Court/USCIS Office and Location
S.b. State or Province                                                16.a. Naturalization Court/USCIS Office and Location

       NA                                                                   Los Angeles Asylum Office

5.C. Country                                                          16.b. City or Town   LOS ANGELES
       RUSSIAN FEDERATION
                                                                      16.C. State       CA


Entry Into the United States                                          17.   Verification of Requestor's Identity

6.     Date of Entry(mm/dd/yyyy)                 11/29/2017                 I I In Person With Identification
                                                                            [>^ Legal Photocopies
7.     Port-of-Entry
       SAIPAN


8.     Type of Entry (for example, visitor, student, etc.)
       TOURIST


9.     A-Number(if any)
                          ►     A-   2   1   6   12   1   0   0   5




Form G-884    10/21/19                                                                                                    Page 2 of 6
                          Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 25 of 47



 Part 3^ Inteipreter's Contact InformatioiiV                        Interpreter's Signature
 CeMfication, and l^gnattire                                        7.a. Interpreter's Signature
Provide the following information about the interpreter.
                                                                    7.b. Date of Signature(mm/dd/yyyy)
 Interpreter's FullName
l.a. Interpreter's Family Name (Last Name)
        NA
                                                                    Part 4. Contact Information,Declaration, and
                                                                    Signature of the Person Preparing this Request,
l.b. Interpreter's Given Name (First Name)
                                                                    if Other Than the Requestor
        NA
                                                                    Provide the following information about the preparer.
2.     Interpreter's Business or Organization Name (if any)
        NA
                                                                    Preparer's Full Name
                                                                    l.a. Preparer's Family Name(Last Name)
Interpreter's Mailing Address
                                                                           BLACKBURN
3.a. Street Number       NA
     and Name                                                       1.b. Preparer's Given Name(First Name)
3.b. Q Apt. Q Ste. n Fir.                                                  Pl^LA

                                                                    2.     Preparer's Business or Organization Name(if any)
3.C. City or Town        NA
                                                                           PAC.OMB.FOR HUMAN.LAW
3.d. State
                  B      3.e, ZIP Code

                                                                    Preparer's Mailing Address
3.f.   Province      NA

                                                                    3.a. Street Number      PO BOX 502452
3.g. Postal Code     NA                                                  and Name


3.h. Country                                                        3.b. OApt. QSte. □Fir.
       NA
                                                                    3.C.   City or Town     SAIPAN


Interpreter's Cpntactlnformation                                    3.d.   State      MP   3.e.   ZIP Code 96950

4.     Interpreter's Daytime Telephone Number                       3.f.   Province
       00000
                                                                    3.g. Postal Code
5.     Interpreter's Mobile Telephone Number(if any)
                                                                    3.h. Country
       000000
                                                                           USA
6.     Interpreter's Email Address (if any)
       NA
                                                                    Preparer's Contact Information
                                                                    4.     Preparer's Daytime Telephone Number
Interpreter's Certification
                                                                           6702349480
I certify, under penalty or perjury, that:
I am fluent in English and                                  which          Preparer's Mobile Telephone Number (if any)
is the same language specified in Part 5., Item Number l.b.,
and I have read every question and instruction on this request      6.     Preparer's Email Address (if any)
and his or her answer to every question to this requestor in the
identified language. The requestor informed me that he or she
understands every instruction, question, and answer on the
request, including the Requestor's Declaration and
Certification, and has verified the accuracy ofevery answer.

Form G-884    10/21/19                                                                                                   Page 3 of 6
                          Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 26 of 47



 Paii 4. Contact Xnformatioii,                          and
                                                                     Do not sign Part 5. until you are before the
                                                                     Certifying Official.
 Signature of the Person Preparing this Request^
 if Other Than t^e^ReqUesi^
                                                                          5» Requestor's Declaration, Certification,
 Preparetr's Statement                                               Signature, and Affidavit ofIdentity
7.a. Q I am not an attorney or accredited representative but
                                                                     NOTE: Select the box for either Item Number l.a. or l.b. If
           have prepared this request on behalf ofthe requestor
                                                                     applicable, select the box for Item Number 2.
           and with the requestor's consent.
                                                                    l.a. □ 1 can read and understand English, and have read and
7.b.       I am an attorney or accredited representative and my                understand every question and instruction on this
           representation ofthe requestor in this case                         request and my answer to every question.
           [>^ extends Q does not extend beyond the
           preparation of this request.                             l.b. Q The interpreter named in Part 3. read to me every
                                                                               question and instruction on this request and my
NOTE: If you are an attorney or accredited representative, you                 answer to every question in
may need to submit a completed Form G-28, Notice of Entry of
Appearance as Attorney or Accredited Representative,with this
request.                                                                       a language in which 1 am fluent, and 1 understood
                                                                               everything.
Prepare~sCertific£^on;                                              2.    I I At my request, the preparer named in Part 4.,
By my signature, I certify, under penalty of peijury, that I
prepared this form at the request of the requestor. The requestor              prepared this request for me based only upon
then reviewed this completed form and informed me that he or                   information 1 provided or authorized.
she understands all of the information contained in, and
submitted with, his or her request, including the Requestor's       Requespr^s Contact Information
Declaration and Certification, and that all of this information
is complete, true, and correct. 1 completed this form based only    3.    Requestor's Daytime Telephone Number
on information that the requestor provided to me or authorized             6702864015
me to obtain or use.
                                                                    4.    Requestor's Mobile Telephone Number (if any)
Preparer*s Signature
8.a. Preparer's Signature                                                 Requestor's Email Address (if any)



8.b. Date of Signature(mm/dd/yyyy)             07/09/2020
                                                                    Requestor's Declaration and Certification
                                                                    Copies of any documents 1 have submitted are exact
                                                                    photocopies of unaltered, original documents, and 1 understand
                                                                    that USCIS may require that 1 submit original documents to
                                                                    verify my identity and my authority to obtain the desired
                                                                    documents or records. 1 authorize the release of any
                                                                    information from my records that USCIS needs in order to
                                                                    respond to my request.
                                                                    1 certify, under penalty of peijury, that 1 reviewed and
                                                                    imderstand all of the information contained in, and submitted
                                                                    with, my request and that all of this information is complete,
                                                                    true, and correct
                                                                    1 swear that 1 am the person named in Part 1. of this request. 1
                                                                    understand that if 1 falsify or conceal a material fact or submit a
                                                                    false document with this request that USCIS will deny it, deny
                                                                    any other immigration benefit, and that 1 may face severe
                                                                    penalties provided by law and may be subject to criminal
                                                                    prosecution, fine, or imprisonment (18 U.S.C. 1101).

Form G-884     10/21/19                                                                                                        Page 4 of 6
                         Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 27 of 47


                                                                  12.a. Signature of Certifying Official (sign in ink)
 Part 5. Requestor-s Declaratioiii C
 Signature, and Affidavit ofIdentity(continued)
Requestor's Printed Full Name                                     12.b. Date of Signature(mm/dd/yyyy)

6.a. Family Name                                                  13.   In and for the:
                         UVAROV
     (Last Name)
6.b. Given Name          DENIS
       (First Name)
6.C.   Middle Name NONE

7.a. Signature(Your signature must be notarized. Do not                        Given under my hand and official seal
     sign until you are before the Certifying Official.)



7.b. Date of Signature(mm/dd/yyyy)

I do hereby certify that the requestor named in Part 1. of this
request personally appeared before me and executed the
AflBdavit of Identity.
Printed Name of USCIS Official

8.a. Family Name
     (Last Name)
8.b. Given Name
       (First Name)
8.C.   Middle Name

9.     Title of USCIS Official



lO.a. Signature of USCIS Official(Sign in ink.)



lO.b. Date of Signature(mm/dd/yyyy)


Certifying Official
I do hereby certify that the requestor named in Part 1. of this
request personally appeared before me and executed the
Affidavit of Identity.
Printed Name of Certifying Official
ll.a. Family Name
     (Last Name)
ll.b. Given Name
       (First Name)
ll.c. Middle Name




Form G-884   10/21/19                                                                                                    Page 5 of6
                        Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 28 of 47



 Pait 6. Additional Information                                     5.a. Page Number   5.b. Part Number   5.c. Item Number

If you need extra space to provide any additional information
within this request, use the space below. If you need more          5.d.
space than what is provided, you may make copies of this page
to complete and file with this form or attach a separate sheet of
paper. Type or print your name at the top of each sheet;
indicate the Page Number,Part Number,and Item Number
to which your answer refers; and sign and date each sheet.
l.a    Family Name
                        UVAROV
       (Last Name)
l.b. Given Name
                        DENIS
       (First Name)
I.e. Middle Name NONE

2.     A-Nmnber(if any)
                          ► A-   2 i1 ! 6 ;1    2   1   0 10 is

3.a.   Page Niunber     3.b. Part Number       3.c. Item Number     6.a. Page Number   6.b. Part Number   6.c. Item Number


3.d.                                                                6.d.




4.a.                    4.b. Part Number     4.c. Item Number       7.a. Page Number   7.b. Part Number   7.c. Item Number


4.d.                                                                7.d.




Form G-884   10/21/19                                                                                            Page 6 of 6
                         Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 29 of 47
 12/2/2020                                                        Gmail - Dissmisal interview#3




   M Gmail                                                                                             yeapoB <ugreban@gmail.com>



   Dissmisal interview#3
   1 message

   flBHMC YsapoB <ugreban@gmail.com>                                                                      Wed, Sep 9, 2020 at 11:50 AM
   To: Los Angeles Asylum <losangelesasylum@uscis.dhs.gov>

     My name is Denis Uvarov. I am currently in removal proceedings under INA 212 (a)(7)(A)(i)(l), file number 216-121-005. 1
     am kindly requesting organize action regarding my dissmisal interview because of my hard mental condition caused on
     hard living conditions during pending of this case. This is in interest of your community while I do not have harmed to
     muself or others.
     Supporting documentation was attached earlier.




https7/mail.google.com/mail/u/0?ik=5601 aaf0e7&view=pt&search=all&permthid=thread-a%3Ar-1180208024773556004&simpl=msg-a%3Ar-66015153...   1/1
                         Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 30 of 47
 12/2/2020                                                        Gmail - Dismissal interview#5




             CB^mSil                                                                              Aghmc yeapoB <ugreban@gmail.com>

   Dismissal interview#5
   1 message

   AeHMC yeapoB <ugreban@gmail.com>                                                                       Wed, Oct 7, 2020 at 11:12 PM
   To: Los Angeles Asylum <losangelesasylum@uscis.dhs.gov>


     Dear Los Angeles asylum office.
     This is Denis Uvarov. I am currently in removal proceedings under INA 212 (a)(7)(A)(i)(l), file number 216-121-005.

     As I already informed you during the last three months, I want to leave your hospitable country and no longer need the
     so-called protection, because I rather need protection from your country, from your racism, negligence and arbitrariness.
     You informed me that before I can receive my passport, which is my only travel document, I must pass a dismissal
     interview. Which you cannot and do not want to organize within a reasonable time frame. Your colleagues from ICE do not
     give back my passport without dismissal interview in your organization.
     In this regard, I want to remind you once again that I want to leave your country and for this I need to pass all your
     required procedures which you do not want to organize.
     I want to inform you that I filed lawsuit to federal court against your organization. I also want to inform you that! have no
     work permit in your beautiful country and no means of subsistence. In this regard, I experience moral and physical
     suffering, because I am actually homeless, I have nothing to eat, there is no way to maintain normal hygiene, I have
     depression, and I also got some kind of infection. Also the typhoon season is coming and staying in CNMI I risk dying
     being homeless, because of your fault. You are forcibly keeping me in your country. All this will be brought to the attention
     of the judge. You are violating the 1967 Refugee Protocol and the Declaration of Human Rights. Ail of this will be brought
     to the attention of the judge. You thus endanger my life and health. Due to being In your country, my health Is getting
     worse every day, and my depression Is getting worse. I also have risk to get Infected by COVID-19.
     The longer you keep me forcibly In your country, the more I will demand compensation from your organization. Your
     Inaction will lead to wasting your taxpayers' money.
    Given the above circumstances, are you going to take SOON any action (dismissal Interview)so that I can obtain my
    travel document and leave your country?




https://mail.google.com/mail/u/0?ik=5601aaf0e7&view=pt&search=all&permthid=thread-a%3Ar-6219322261641576009&simpl=msg-a%3Ar28247977...   1/1
                           Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 31 of 47
 12/2/2020                                                                  Gmail - Interview




   M Gmail                                                                                           Aewiic YeapoB <ugreban@gmall.conn>
   Interview
  4 messages

   AeHMC YsapOB <ugreban@gmall.com>                                                                                 FrI, Nov 13, 2020 at 1:59 PM
   To: Los Angeles Asylum <losangelesasylum@uscls.clhs.gov>

     I need my passport back! Schedule my interview!


   Los Angeles Asylum <LosAngelesAsylum@uscis.dhs.gov>                                                            Tue, Nov 17, 2020 at 3:35 AM
  To: fleHMC YeapoB <ugreban@gmail.com>


     Dear applicant,



     Please provide your name, alien registration number(A-number), and page one of your form 1-589 so we may assist you.


    Thank you,



     Los Angeles Asylum Office

     14101 MYFORD RD, TUSTIN CA 92780

     LosAngelesAsylum@uscis.dhs.gov



     Mailing address: PC BOX 2003 Tustin, CA 92781-2003

    Phone: (714) 368-5700 Fax: (714) 368-5799.



    You may check case status on-line at https://egov.uscis.gov/casestatus/landing.do



    KG




    This comnntnication, along with any attachments, is covered byfederal and state law governing electronic communications and may contain
    confidential and legally privileged information. Ifthe reader ofthis message is not the intended recipient, the reader is hereby notified that
    any dissemination, distribution, use or copying ofthis message is strictly prohibited. Ifyou have received this in error, please reply
    immediately to the sender and delete this message.

    [Quoted text hidden]



  AeHMC YsapoB <ugreban@gmail.com>                                                                              Tue, Nov 17, 2020 at 10:15 AM
  To: Los Angeles Asylum <LosAngelesAsylum@uscis.dhs.gov>

    My name is Denis Uvarov, A-number 216 121 005
    [Quoted text hidden]


https://mail.google.com/mail/u/0?ik=5601aaf0e7&view=pt&search=all&permthid=thread-a%3Ar-7466178974076539798&simpl=nnsg-a%3Ar56729313...              1/3
                         Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 32 of 47
 12/2/2020                                                              Gmail - Interview




                               IMG_20201117_100732.jpg
                               1707K




   ZLA APSO <ZLAAPSO@uscis.dhs.gov>                                                                        Wed. Dec 2, 2020 at 3:44 AM
   To:"ugreban@gmail.com" <ugreban@gmail.com>


     Good afternoon,



     We are unable to schedule non detained interviews in Saipan at this time.

     We apologies for the inconvenience and challenges this may cause for you.

     When we are able to resume interviews you will be contacted and scheduled for an interview.



     Thank you



     APSO Unit


     Los Angeles Asylum Office(ZLA)

     Refugee, Asylum, and International Operations

     14101 Myford Rd., Tustin, CA 92781-2003




    From: Los Angeles Asylum <LosAngelesAsyium@uscis.dhs.gov>
    Sent: Wednesday, November 25, 2020 2:13 PM
    To: ZLA APSO <ZLAAPSO@uscis.dhs.gov>
    Subject: FW: Interview



    Hi Team,



      believe this inquiry is for the APSO team.



    Thank you,

    Reem




https.7/fnail.google.com/matl/u/0?ik=5601aaf067&view=pt&search=aii&permlhid=thread-a%3Ar-7466178974076539798&simpi=msg-a%3Ar56729313.
                           Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 33 of 47
                                                                       Gmail - Interview



     From: fleHMC YsapoB <ugreban@gmail.com>
     Sent: Monday, November 16, 2020 4:15 PM
     To: Los Angeles Asylum <LosAngelesAsylum@uscls.dhs.gov>
     Subject: Re: Interview




     CAUTION: This email originated from outside of the Federal Government. DO NOT click links or open attachments
     unless you recognize and/or trust the sender. Contact the USCIS Security Operations Center with questions or click
     the "Report Suspicious Email" button to report it as a phishing attempt.

     Quoted text hidden]




                               [MG_20201117_100732.jpg
                             } 1707K




https://mail.googie.com/mail/u/0?ik=5601aaf0e7&view=pt&search=all&permthid=thread-a%3Ar-7466178974076539798&simpl=msg-a%3Ar56729313...   3/3
                         Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 34 of 47
12/2/2020                                      GmatI - FW: Dissmisal interview#3 - AXXXXXXXX Saipan ND interview




  M Gmail                                                                                       AeHMC yeapoB <ugreban@gmail.com>
  FW: Dissmisal interview#3 - AXXXXXXXX Saipan ND interview
  1 message

  ZLA APSO NONDETAINED <zlaapsonondetained@uscis.dhs.gov>                                                   Tue, Sep 15. 2020 at 5:10 AM
  To:"ugreban@gmail.com" <ugreban@gmall.com>
  Co: ZLA APSO NONDETAINED <zlaapsonondetained@uscis.dhs.gov>




     Good Morning-

    We are unable to schedule your interview at this time. Please feel free to follow-up in the coming weeks for any updates.


     Many Thanks,



    Non-Detained APSO Unit

    Los Angeles Asylum Office(ZLA)

    Refugee, Asylum, and Intemational Operations

    14101 Myford Rd., Tustin, OA 92780

    Office:(714)368-5700

    Email: zlaapsonondetained@uscis.dhs.gov




    From:fleHnc yaapoa <ugreban@gmail.com>
    Sent: Tuesday, September 8, 2020 6:50 PM
    To: Los Angeles Asylum <LosAngelesAsylum@uscis.dhs.gov>
    Subject: Dissmisal interview#3




    CAUTION: This email originated from outside of the Federal Govemment. DO NOT click links or open attachments
    unless you recognize and/or tmst the sender. Contact the USCIS Security Operations Center with questions or click
    the "Report Suspicious Email" button to report it as a phishing attempt.



    My name is Denis Uvarov. I am currently in removal proceedings under INA 212 (a)(7)(A)(i)(l), file number 216-121-005. 1 am
    kindly requesting organize action regarding my dissmisal interview because of my hard mental condition caused on hard
    living conditions during pending of this case. This is in interest of your community while I do not have harmed to muself or
    others.
    Supporting documentation was attached earlier,
https://mail.google.com/mail/u/0?ik=5601aaf0e7&view=pt&search=all&permlhid=thread-f%3A1677837577015266162&simpl=msg-f%3A16778375770...   1/2
                          Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 35 of 47
12/2/2020                                                          Gmail - Return passport




            OmSil                                                                            AeHMC yeapoB <ugreban@gniail.com>

  Return passport
  1 message

  AeHMC yeapoB <ugreban@gmaiLcom>                                                                        Sat, Sep 12, 2020 at 9:46 AM
  To: DHSExecSec@hq.dhs.gov

    My name is Denis Uvarov. I am currently in removal proceedings under INA 212 (a)(7)(A)(i)(l), file number
    216-121-005.1 am now on the Northern Mariana Islands. I do not need anymore anything from United
    States of America and I want to leave this country, but ICE confiscated my passport and doesn't give back.
    They tell that I must pass a dissolution interview first, but nobody schedules this interview. I believe that
    DHS unlawfully restrict my freedom of movement and violates Refugee Protocol 1967.
    Please, return my passport.




https://mail.google.com/mail/u/0?ik=5601aaf0e7&view=pt&search=all&permthid=thread-a%3Ar4463430593663181105&simpl=msg-a%3Ar445847313...   1/1
             Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 36 of 47




To SaiDian Immigration Court
from L yarov    Denis, Russian citizen
A-num ber216 121 005
         !



Motior   jo oblige department of Homeland Security Immigration and Customs
Enforcejment(ICE)to return my Russian passport.
         i

         \
         j
Honor.jlDle Court, I had to fly from Russia to CNMI on November 29,2017.
         I
I addressed to the local office of ICE of DHS for political asylum. While waiting for
procee dings my plans have changed. I do not want to an asylum applicant anymore.

 infornied of my wish to go home on July 10, 2010. For the whole month I cannot get
my passport back. The passport had been taken by ICE illegally because it is my
identitrjdocument and this is Russian government property.
I addressed LA asylum Office -the Federal level of DHS/ICE but nobody has given
back my passport.,
 need Saipan Immigration Court to oblige ICE to return my passport.,




   0
                                                                   do./




                                         DEPARTMENT OF JUSTICE
                                            Executive Office for
                                           Immigraticn Review

                                            AUG 11 2020

                                            Immigration Court
                                               Saipan, MP
9/23/2020
                                   Case 1:20-cv-00033 Document 1-1 doktor.jpg
                                                                     Filed 12/02/20 Page 37 of 47




  M




                                                                                                           ',   *




                                                                                      M
                                                                                                   iiiff   .iiiti   v'v:----ar
                                                                                                            '■:v^'i^V;v/:«
                                                                                                                      *V{/~ •/••^ :'l




                                                   S'.;;-^'v.;:vi ^:-:




  liiiiS
                                                                                                                              - v




   SB_.
   a;;-i">i-?a>-^-':-';>-'/'-".-
                                              i^.u. t50xauu«uauK,:.Sarpan MH b&you
   :..:-^'-"'i.^aa'--.^a'y                                               .3500/3505       (670J 234 6330
                                                                                                            K:,-':?;. -/.i;:' . 'v




https://ma(l.google.com/mail/u/0/#sent/FFNDWMtimmrDfxNDXrPgVGDzLsCTHtsv?pfoj6Ctor=1&messagePartld=0.1
             Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 38 of 47



              CommoniDEaltl) ^caltlicare Corporation
                  Commonwealth ofthe Northern Mariana Islands
                    1 Lower Navy Hill Road Navy Hill, Saipan, MP 96950

                                 Family Care Clinic




To Whom it May Concem:

      Denis Uvarov is a client of mine at the family care clinic where I am employed as
a board certified psychiatrist. Mr. Uvarov was recently started on Prozac 20mg daily on
10/17/20 for concerns regarding depression.

Sincerely,
                             /W, Ap
Justin T. van der Meid, MD
10/17/20




                          P.O. Box 500409 CK. Saipan, MP 96950
                Telephone:(670)234-8950 ext. 3500/3505 FAX:(670)234-8930
                             Email Address: chcfcc@gmaiLcom
                          Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 39 of 47


                    ,RD                                                         Progress Notes

NOTE DATED: 11/13/2020 15:10
LOCAL TITLE: CHC^ER^PROVIDER^NOTE
VISIT: 11/18/2020 14:54 CKC EMERGENCY
                                 CKC EP. PROVIDER NOTE                     -

DENIS UVAROV
DOB: JHHPMV 92-37-20
NOV 13, 2020

Time Seen: 1500


PCP: None
r.NOwN AlLERGiEo: ir'atient LaS snswereG Ni\A

CC/HPI: 33 Y/o MALE arrives with c/o having scrotal pain. He was originally
seen for the same in late September. Ke was diagnosed with epididymitis ana
placed on Abx. States he has some improvement, but symptoms returnea aiter tne
medications finished. He is still not sexually active. He denies any pemie
discharge. He thought there might be some correlation to his pain ana recent
swimming in ocean.

ROS:


8 systems reviewed and negative except as mentioned in the hPi.

PMH: Chronii Problems:          None Found

PSHx:


FamH;No Family History Found for Patient


OutPt Meds: Active Outpatient Medications {including Supplies;:

          Active Outpatient Medications                           Siatus

1)      CIPROFLOXACIN 500MG TAB TAKE ONE (1) TABLET BY MOUTH               ACTIVb.
           EVERY 12 HOURS FOR INFECTION
2i      FLUOXETINE 20MG CAP TAKE ONE (1) CAPSULE BY MCUlH                      ACTIVE
           EVERY DAY FOR DEPRESSION
3)      NAPROXEN 500MG TAB TAKE ONE (1) TABLET BY MOUTH EVERY                  ACTIV-
           12 HOURS IF NSSDSD FOR PAIN

EXAM: BP:120/80, 02:93, PU:51, RS:1S, TMP:93.6 (37 C), WT:i37.39 >35.03 kg;
Gen:          NAD
Head:         Normocephalic
Abd:          soft, NTND
GU:      Circumcised perus. Bilateral descended testicles. No paipaoie nernia.
No lumps or masses with palpation,
E:<z:        MAE
Sl'tui:       Warm, dry


                               THIS NOTE CONTINUED ON NEXT PAGE


UVAROV,DENIS                        COMMONWEALTH HEALTH CENTlR        -rintedilu. 27/2020 03:33
923720 DOB:07/24/19S7                 Pt Loc: OUTPATIENT                          Vice 3F 509
                     Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 40 of 47

MEDICAL RECORD                                                            Progress Notes

11/18/2020 15:10         CONTINUED FROM PREVIOUS PAGE **

LABS:


  URINE COLOR                    YELLOW
  URINE CLARITY                  CLEAR
  URINE GLUCOSE                  NEGATIVE
  URINE BILIRUBIN                NEGATIVE
  URINE KETONES                  NEGATIVE
  SPECIFIC GRAVITY               1.030
  URINE BLOOD                    TRACE
  URINE   ?H                    5.5
  URINE   PROT                  NEGATIVE
  URINE   UROBILINOGEN            NORMAL
  URINE   NITRITE               NEGATIVE
  URINE LEUKOCYTE ESTERASE   NEGATIVE
  URINE EPITH CELLS        0-3
  URINE MUCUS              MANY
  URINE WBC                     0-2
  URINE   RBC                   0-1
  URINE   BACTERIA               FEV/
  URINE   CRYSTALS               NONE SEEN
  URINE   CASTS                  NONE SEEN



RADS:


No acute fmdings

See Dr. RoUe's note

MDM / ED COURSE:

This 15 a 33 year old niale with scrotal pahi. UA without signs of irii5-cn.ori.
Sonography without acute fLndings. PS is benign. Plan to have pament continue
on naproxen. Due to continued pain and discomfoit., plan to have patient
schedule f/u with surgery clinic for reevaluation.

Ddx: Torsion, epididymitis, UTI, prostatitls

DIAGNOSIS:

Scrotal pain

Disposition: Discharge

DISCHARGE INSTRUCTIONS: Return for concerns, foUow-up with SC




                    Signed by: /es/ DAVID S KKABEL
                                      11/18/2020 16:5S
                          THIS NOTE CONTINUED ON NEXT PAGE

UVAROV,DENIS                  COMMONWEALTH HEALTH CENTER            Frinted:ll/27/2020 08:33
923720 BOB:07/24/1987            Pt Loc: OUTPATIENT                         Vice SF 509
                                       Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 41 of 47




                                                                                   :0M PRE




         ^          TV p*p 1 p" ^p*   * *T   p^ ppp pPp p5   ** I
rvCv-CLLpi- nv^j^iiv.p'wxcuycva £Jy.
                                                                        /   rj/-V 7\ TiT TP *.7
                                                                    / C»/   iWm/Ip/ii ii 1



                                                                            -1 -» /I o ^on^A
                                                                            ix/ XO/ XV./XVJ




                                                                                                      .         /AT /AAAA      AO.OA
    _•       Ci !'< J.O                                                                      HEALTH   tiUCVJ.XX/ X / / XUXU UU.vJJ
   Da a.AT / A ,1 /1 qot
    U13.U / / x-s/ X JU /                                                               OUTPATIENT
                                                                                                            V     p,
                                                                                                             vxVppc:
                                                                                                                       A TTI
                                                                                                                       or
                                           Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 42 of 47



                           -1 -1   / -1 O   '1A1A
                           J.X/             Z.UZ.U     16;
                                                       •• IMLr KJCS. ±

                                                                opAA n m
                                                                n.Ci r u £v i
ifTriTrr:.   -11   MO/AAOA             1C.'                              tir rriAJV OATtTvTA
 ViOJ-x. J.J./J.O/i£,Uiiv la:.                                           u u i rvrvow U ii ij

EXAM; Scrotai ulLxasound.

             •11 /-I O /AA
             XX,' xu/ xu.



tvCiJ: Ci£V£\xiivj r£V\


                                              -»■;-3             ..-;xu
       -V^.A XXUil .               ycdx—uxu.           uiaxc:    wxuii       vcouxvuxcix            i/axxi.




FIN


T\' C? mI*. tSStiCxS; 4.7 X X..3 X vJ.*® 1--11! xii sxxic.                                      TiiS SpxCxxdy mis IS nOxiTiax xxi
                                                                                                                                  ^ .,^1--.-ui ~
SDDSaxsncG.                Txscs HydrocslG                          V asci.i.i.nT'r.y is yxuooxy                        U.IiX ClllO-X l\CliJX~.


 j 6 5S   uGd          ;                                        ;iri in                   TiiG Gpiuxdyrnis xs noxinax xn
ap pSax ancG.
                           rn      ^   A       ^^
                                            li y
                                                       ^
                                                                   Vasculaxiny is y rossxy                                  ar G in airka jdig .


IMPF.SSSiON; No SxQrixfxcant afenoxirialxty.


                                                                         /   rn4 w     Vs T-r                 T\
                                        SxyiiGd Py;             /ISO/        xxmuuiiy            £\UXLC!, I'l x#
                                                                             11 / I C /AAAA          1 jC.
                                                                             XX/ XU/ XU/iU           XU.UIt




"TTI/JI 'nA-?/ Ap^7-ro                                                                                  1 n r m T T   A TT- r,i
                                                                                                                                          ir xxiii-'3»i.xx.' X   / xuxu
 U V /T,I\.U V .X'liiixo
                                                                             r^-..
                                                                             i-lUU.
                                                                                      A T • m A A RiTP UTrn
                                                                                      U U X JT A XXIIill X                                                           w'vj3
                 Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 43 of 47

MEDICAL RECORD                                                         Progress Notes

NOTE DATED: 09/30/2020 18:12
LOCAL TITLE: CHC*ER*PROVIDER*NOTE
VISIT: 09/30/2020 18:03 CHC EMERGENCY
——                         —CHC ER PROVIDER NOTE---—             —-—


DENIS XJVAROV
DOB:'
SEP 30, 2020
Time Seen: SEP 30, 2020 18:12
POP:
KNOWN ALLERGIES: Patient has answered NKA


Vitals:
BP:143/81, 02:98, PU:78, RS:19, TMP:98.6 (37 C), WT:194.01 (88.08 kg)

CC: scrotal pain

HPI: 33 MALE, previously healthy, presents with scrotal pain that started several
days ago. He describes the pain as being "between my testicles and my penis". No
discharge. No fever. Denies being sexually active "for a long time". No previous
episodes.

ROS:
Constitution     No
Eyes             No
Neuro            No
Endocrine        No
Resp             No
CV               No
GI               No
GU               No
Skin             No
All other systems

MHx:
Chronic Problems:      None Found


SHx:
No procedures found for pt

FHx:
No Family History Found for Patient

SocHx:
Social Problems:      None Found


Outpatient MEDS:
Active Outpatient Medications (including Supplies):

No Medications Found



PHYSICAL EXAM:
BP:143/81, 02:98, PU:78, RS:19, TMP:98.6 (37 C), WT:194.01 (88.08 kg)
                        ** THIS NOTE CONTINUED ON NEXT PAGE **


UVAROV,DENIS                  COMMONWEALTH HEALTH CENTER   Printed:10/WfW^Ff^:23
923720 DOB:07/24/1987               Pt Loc: OUTPATIENT                   Vice SF 509
               Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 44 of 47

                                                                     Progress Notes
MEDICAL RECORD

09/30/2020 18:12       ** CONTINUED FROM PREVIOUS PAGE



Gen      Appears well. Afebrile. A&O x 3.
                                                                     TTP along
GU       No scrota! edema or erythema. No testicular edema or TT.P
epididymides (R>L}.

INVESTIGATIONS:

LABS:
  URINE COLOR                   YELLOW
  URINE CLARITY                 CLEAR
  URINE GLUCOSE                 NEGATIVE
  URINE BILIRUBIN               NEGATIVE
  URINE KETONES                 NEGATIVE
  SPECIFIC GRAVITY              1.030
  URINE BLOOD                   TRACE
  URINE PH                      5.5
  URINE PROT                    TRACE
  URINE UROBILINOGEN            2.0
  URINE   NITRITE               NEGATIVE
  URINE   LEUKOCYTE ESTERASE    NEGATIVE
  URINE   EPITH CELLS           0-4
  URINE   MUCUS                 FEW
  URINE   WBC                   0-2
  URINE   RBC                   0-4
  URINE   BACTERIA              NONE SEEN
  URINE   CRYSTALS              NONE SEEN
  URINE CASTS                   NONE SEEN
  GC CHLAMYDIA PGR                          ACCESSIONED
                                            ACCESSIONED
  GC PGR
  CHLAMYDIA PGR                             ACCESSIONED



COURSE IN ED:
Stable


ED MEDS:
cipro SOOmg PO
Naprosyn SOOmg PO

IMPRESSION/MDM:                                       ,     ^         .   u
                                                                            and
Epididymal pain that is most likely d/t epidiymitis. No fever or discharge,
                                                                         treat
pt states he has not been sexually active, so GC/CT is less likely. Will ti
with Cipro & Naprosyn.                                                        t
Urine sent for STI testing - if POS, will require ceftriaxone + doxycycline or
azithromycin.

DIAGNOSIS:
epididymitis

DISCHARGE INSTRUCTIONS:
                       ** THIS NOTE CONTINUED ON NEXT PAGE **

                               COMMONWEALTH HEALTH CENTER   Printed:10/01/2020 15:23
UVAROV,DENIS
                                   Pt Loc: OUTPATIENT                     Vice SF 509
923720 DOB;




                                                                                        2.
                 Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 45 of 47


MEDICAL RECORD                                                        Progress Notes

09/30/2020 18:12       ** CONTINUED FROM PREVIOUS PAGE **

Return to the ER for reassessment if symptoms become worse

DISCHARGE MEDS:
cipro SOOmg PO bid x 10 days
Naprosyn SOOmg PO bid x 10 days

Pt Contact #: 670-484-4015



                    Signed by: /es/ RODNEY KLASSEN
                                    09/30/2020 19:09




UVAROV,DENIS                 COMMONWEALTH HEALTH CENTER     Printed:10/01/2020 15:23
923720 DOB:«                     Pt Loc: OUTPATIENT                     Vice SF 509
                                                    Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 46 of 47



                T^TsrnnrN.         it /O/t /onon              -in..io
                                   J.J./ ^"s/                 j.Z'.'iU




i:jn*^<^uiiuc5j. r v^rvjT
r.Tnri.i on .rn loc no                     i-— \        miiyfr^.no Cr\          ton      n^      nP-l "^7/P.Q                              n        n       n.    -7 r   1
yti.xcj.uu                  yuu.uu                      j. ri JT.:#u. uu \ <J'                   iJJT .iJ                                  r<w0.j.r,                     J



CvJl 33y^03.ir OiQ MALiS PH. pirGSSritS WjuCii       kjjl    In I-VJ xlyxiH oj-^0 KJi. xciv-^c, i-iyiiL
snoiilcisjr snu. jno'iiti. liip. Ks SLS-tss Iig wss l303.L.0n up ior* nvj i-caDOii           a
niS]7. 110 is unG.0]r DPo CliStOGy St tiliS Li.rri0< He gmuioiuco iiiu—' uue ueugj.L-iiieiiL.
WltnOuL. CiiillCuity. H0 is csim snu pOlltG uujriliy eXam.

DsnicS f0V0r, couyh/ rliiriorrhGa, N/V/B, Gysuria.

r r'ln.

EpiSCClLC PrOulGITiSl
  XjLlKJW          uaujs. ^CLUi                 I   I
            /r         -W                               T Ti ^7   1 .1      nnnna-i o.cn.no^
            \j_ia»u          uyuauc uii unii                      j.*s/ ^ux.uvri J. w/vj.uu)
  n \ n.^-; ^1                     ^   i    :
  ^ I ru^yxuiu y in.t.i. ir>           j    j
                                                                            nnnn 75 i o.i n.on \
            vuaoi- upuauc uii ocir                                          iivj^uvrxu.x:?.^:?)

  3)Pain m SCiOtLuiTi I [
             ,• 7 —           ^ -4 ->-4-~               T.-n7 7   10        —.n n n <5 -1 J.-1 n.n n 1
            \ uaai- ufuaue uii iivv                               J.U. xuiiuex J-xu.uz. y
  ^                                    1    I
  tjrcuj.1 xii xauc||
                                                                     .1     nriona-1 n.on.o-1 >
            \ uaSu ut'uauc uii iiuv                               Citf      xUiiu e Jl 57. J 37.jx y


o ux uexxeo.

No pxOC0uUx05 xOuIiu xOx pu


7y -.4-,    V- —
r aLxciiu




                              I V•
ENT;            jax ».        lli          jxaV, No DlSCri'Oj
J,T^ ~b
If CUfi.        o u M j^xe
Mo. V/ TV ■n                Mild
   o.      n rs. £j

RxpnO xaLexox mp wxLN. "CGnQexHSSS. i: llil KOM Ox niu.
Skin; SupGrficijax abrssion lo isii. tnidciiG nnQcr si. MCP jomi.

                                                                                                                IT.,   > —       —x~ ,
           li—xe       axuex         tjt-rI I 1 1 ivj    ^uiiv^iieu.            aiiu         LCK0d
                                                                                          ivx>...fi.ev   .      no     xo        ouajxxe   vyxuii       uixiiux    xiijuxxeo   xxwm

ClixGCI IxSuITiS. yvilL QxV0 NsAxDS xOx pSLTi. K0 iS v.,uxxeiiuxy liiiuex oxxeoi- anu WxiX
b0 X0X0SS0U 10 BOC. R0tUxn prGcsuIions pivsn.


            -                  I
            xii    xa<we       I




A ctxv 0 0 utp six0 m                                                       vxLivxuuxiiy                 PPxL03)
                                                                                                     O UJX]XXX'              I

lDUPxOx0n SOvJIuy pO A X

                                                                                                                        jN

r:\Ti\T, r\\T         noiviT o                                            o 0 Xj» *,{ o ^7 f ■' n !\ 7 rn T T
u V n K u V , x/ E> I f i o                                               u u il I'l O If yy n n xi X n
                                                                                                      "           nnnxi x x
                                                                                                  n r I rri r-. TV rrr 77 M fT
                                                                                                  v.y u X r rs. x xmf x
                               Case 1:20-cv-00033 Document 1-1 Filed 12/02/20 Page 47 of 47


      /xv^riu




Follow Up Iuslx uctionsi
D/-.,.-1 ^                      -vl
  UO    MO-i-'CX W <JX fH. V^Uilt MXSSUCU.
■n—                   T\r\rf          ^ f»
£\.c;xcci&c;va   uu   u\j\^




                                                     /-~ /     r/TJTrnTT   r r-.     tt qt/t   p
                               oxuiic^a      u y.    / cs/    i\ii±±ri     ijwii vj u oi\.x,r .1
                                                              IT /T/t /nAOn         IQ.C;^
                                                              XX/ X*S/ iiOXiU      XJ.J**




                                                ■ Aj-W,* -..t AATf.; A » r qlTT    fTpir'P'U'      f T7IM T® s? T?                       AT / AAAA
                                                    uwri n        yv Einu A n      nciAbxri          Jciit x c3.     ' jrj-n.T.sci: 11
                                                                                                                           lil-CU.ii/    X / / XUXU
                                                       P4-    T ^r-,                                                              V x\_c:   o r
                                                         L.
